J-S21017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ASHLEY N. SUPER                        :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
    NICHOLAS PRUDEN                        :
                                           :
                     Appellant             :   No. 2256 EDA 2020

                Appeal from the Order Entered October 7, 2020
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               No. 2020-61637

BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                           FILED FEBRUARY 9, 2022

        Appellant, Nicholas Pruden, appeals pro se from the order of court filed

on October 7, 2020, in which the trial court entered a two-year permanent

Protection from Abuse (“PFA”)1 order against him.          Upon review, we are

constrained to dismiss this appeal because of Appellant’s failure to conform to

our procedural rules regarding preservation and briefing requirements.

        Appellee, Ashley N. Super, filed a complaint seeking a temporary PFA

order on September 28, 2020, after which the trial court entered a temporary

PFA order in her favor and against Appellant.      The trial court scheduled a

hearing in the matter on October 7, 2020. After testimony from both parties,

the trial court granted Ms. Super a two-year permanent PFA against Appellant.



*   Retired Senior Judge assigned to the Superior Court.

1   See generally 23 Pa.C.S.A. § 6108.
J-S21017-21


        Appellant timely filed a notice of appeal to this Court on November 4,

2020.     Appellant, however, filed an untimely concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b); therefore, we

remanded the case for the trial court to consider whether circumstances

warranted nunc pro tunc relief. See Super v. Pruden, 2021 WL 5149876

(Pa. Super. Nov. 5, 2021) (unpublished memorandum). On remand and after

hearing, the trial court found that Appellant was entitled to nunc pro tunc

relief. See Trial Court Opinion, 12/16/21, at 1-2. Accordingly, the trial court

filed an opinion pursuant to Pa.R.A.P. 1925(a) on December 16, 2021.

        Although Appellant has overcome the procedural hurdle of compliance

with Pa.R.A.P. 1925(b), Appellant has not adhered to the preservation

requirements of Pa.R.A.P. 302(a) or the briefing requirements of Pa.R.A.P.

2111.     Because Appellant’s noncompliance with these appellate rules has

effectively precluded appellate review, we are constrained to dismiss this

appeal.

        Preliminarily, we find that Appellant waived all issues before this Court.

As the trial court correctly noted, Appellant did not raise before the trial court

the issues he ultimately presented within his concise statement. See Trial

Court Opinion, 12/16/21, at 6. Therefore, Appellant waived those issues. See

Steiner v. Markel, 968 A.2d 1253, 1257 (holding, “because issues not raised

in the lower court are waived and cannot be raised for the first time on appeal,

a 1925(b) [concise] statement can therefore never be used to raise a claim in


                                       -2-
J-S21017-21


the first instance.”); Pa.R.A.P. 302 (“[i]ssues not raised in the trial court are

waived and cannot be raised for the first time on appeal.”).          Moreover,

Appellant failed to include a statement of questions involved in his appellate

brief before this Court. We cannot consider claims outside of a statement of

questions involved.   See Pa.R.A.P. 2116 (“No question will be considered

unless it is stated in the statement of questions involved or is fairly suggested

thereby.”). Accordingly, Appellant waived his claims to this Court.

      Absent waiver, Appellant’s deficient brief precludes our review.       The

Rules of Appellate Procedure set forth mandatory briefing requirements in Rule

2101 and 2111-2119. Briefs filed with this Court must include a jurisdictional

statement, the order in question, statement of the scope and standard of

review, statement of questions involved, statement of the case, summary of

the argument, argument section, conclusion, copy of the statement of errors

complained of on appeal, and certification of compliance. Pa.R.A.P. 2101. The

argument section must develop claims through meaningful discussion

supported by pertinent legal authority and citations to the record. Pa.R.A.P.

2111(a)(8); Pa.R.A.P. 2119.     Additionally, briefs should include a table of

contents and table of citations. Pa.R.A.P. 2174. We may quash or dismiss an

appeal for failure to comply with these briefing requirements. Pa.R.A.P. 2102;

see also Commonwealth v. Adams, 882 A.2d 496, 497-498 (Pa. Super.

2005) (Superior Court may quash or dismiss appeals where non-conforming

briefs have been filed). “Although the Superior Court is willing to liberally


                                      -3-
J-S21017-21


construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant.” Id. at 498.

      The defects in Appellant’s brief are substantial in that it lacks six of the

11 requirements of Rule 2101, a table of contents or table of citations required

by Rule 2174, and numbering per Rule 2173.            Appellant’s brief consists

exclusively of a factual recitation coupled with a scant two-page argument

section that neither develops a cognizable argument nor cites pertinent legal

authority or facts within the record. See R.L.P. v. R.F.M., 110 A.3d 201, 208

(Pa. Super. 2015) (“arguments which are not appropriately developed are

waived”). Accordingly, Appellant’s failure to comply with the appellate briefing

requirements, especially in light of his waiver of issues, precludes meaningful

review by this Court. Thus, we dismiss this appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/09/2022




                                      -4-